
	
		II
		110th CONGRESS
		1st Session
		S. 435
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2007
			Mr. Bingaman (for
			 himself, Ms. Snowe,
			 Mr. Dorgan, Mr.
			 Enzi, Ms. Collins,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Schumer,
			 Mr. Leahy, Mr.
			 Levin, Mr. Specter,
			 Mr. Nelson of Nebraska, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to preserve the
		  essential air service program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Essential Air Service Preservation
			 Act of 2007.
		2.Repeal of EAS
			 local participation program
			(a)In
			 generalSubchapter II of chapter 417 of title 49, United States
			 Code, is amended by striking section 41747, and such title shall be applied as
			 if such section 41747 had not been enacted.
			(b)Clerical
			 amendmentThe chapter analysis at the beginning of such chapter
			 is amended by striking the item relating to section 41747.
			
